11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
Jerry
H. Broseh
Appellant
Vs.                   No. 11-04-00230-CR -- Appeal from Brown County
State
of Texas
Appellee
 
Jerry H. Broseh appeals pro se from the denial of
a motion for judgment nunc pro tunc following his conviction by a jury of the
offense of aggravated kidnapping.  That
jury assessed his punishment at 99 years in the Texas Department of Criminal
Justice B
Institutional Division and a fine of $2,500. 
Several years after his original conviction, he received a new
punishment hearing.  Broseh=s punishment in his second hearing was
assessed at 99 years in the Texas Department of Criminal Justice B Institutional Division.  He contends in two issues that the trial
court had jurisdiction to correct the judgment in his cause through a nunc pro
tunc order and that the trial court erred by not ruling on his motion.  Broseh urged in his motion that his
conviction should have been for the offense of kidnapping rather than aggravated
kidnapping.  We dismiss this appeal
because we do not have jurisdiction over the appeal of a denial of a motion for
judgment nunc pro tunc.  Sanchez v.
State, 112 S.W.3d 311, 312 (Tex.App. - Corpus Christi 2003, no pet=n); Everett v. State, 82 S.W.3d
735 (Tex.App. - Waco 2002, pet=n
dism=d).  The Texas Court of Criminal Appeals has
recently held that the appropriate remedy is by a petition in the court of
appeals for a writ of mandamus, unless there is a compelling reason not to do
so.  Ybarra v. State, 149 S.W.3d
147, 149 (Tex.Cr.App. 2004).
The appeal is dismissed for want of jurisdiction.
 
September
8, 2005                                                                   PER
CURIAM
Do not publish.  See
TEX.R.APP.P. 47.2(b).
Panel
consists of: Wright, J., and
McCall,
J., and Hill, J.[1]




[1]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth sitting by assignment.